Citation Nr: 1709493	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  11-28 588	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent prior to December 5, 2012, and in excess of 50 percent thereafter, for an acquired psychiatric disorder, characterized as posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to September 1969.  This matter comes before the Board of Veteran's Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In subsequent rating decisions, the Veteran's rating was increased to 30 percent, effective October 30, 2009 and 50 percent, effective December 5, 2012.


FINDING OF FACT

In June 2016 and February 2017, prior to the promulgation of a decision in the appeal, the Board received notifications from the Veteran, through his authorized representative, that he was satisfied with the ratings he was awarded for his PTSD, and a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, through his authorized representative, has stated that he is satisfied with his staged rating for PTSD.  He has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Although the Veteran later raised a claim of entitlement to a total disability rating based on unemployability (TDIU), this claim was raised after his request to withdraw the claim on appeal.  Therefore, any reevaluation of his service-connected disabilities in conjunction with that claim has no bearing on the current appeal.


ORDER

The issue of entitlement to an initial evaluation in excess of 30 percent prior to December 5, 2012, and in excess of 50 percent thereafter, for an acquired psychiatric disorder, characterized as PTSD, is dismissed without prejudice.



		
B.T. KNOPE
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


